DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           PHILIP J. CUCCI,
                              Appellant,

                                    v.

                PHILIP CUCCI, JR. and LINDA CUCCI,
                            Appellees.

                              No. 4D20-457

                              [March 4, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case Nos.
502019MH003013XXXSB and 502019GA000549XXXSB.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   Matthew F. Yon of Hark Yon Marmour, PLLC, Boca Raton, for appellees.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.